DETAILED ACTION
This communication is in response to Application No. 15/991,329 filed 05/29/2018 which claims priority from Foreign Application No. 20171092518.8 filed 5/27/2017. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment presented on 12/14/2020 which provides changes to claims 1, 7, 9, 19, 20, and 21, is hereby acknowledged. Claims 1-5, 7, 9, 11, 14-24 are pending and examined below.

Response to Arguments
Regarding independent Claims 1 and 19-21, Applicant amended the claims and argues that Huang fails to disclose “determining whether the capturing condition is satisfied by comparing the context information with a preset white list or a preset black list”.
The Examiner respectfully submits that the arguments have been fully considered and are persuasive in light of the amendments to claims 1 and 19-21. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 by Huang in view of Keshri wherein Keshri teaches the added limitations and combines reasonably with Huang as shown below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7, 9, 11, 14-21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. (US Pub 2013/0006957 A1, hereinafter “HUANG”) in view of Keshri et al. (US Pub 2014/0006370 A1, hereinafter “Keshri”).

Claim 1: HUANG teaches A terminal installed with an operating system and an application program, the terminal comprising a processor and a memory, wherein the processor is configured to: 
control a display to display a user interface of the application program, the user interface comprising at least one interface element (“HUANG”, Fig. 2, [0034], [0068], a display 200 presented content may include text, and image, audio/video content, etc.);
(“HUANG”, Fig. 3, [0070], define a region of the content presented on the display 200);
receive a first selecting operation triggered on the user interface (“HUANG”, Fig. 3, [0071], [0072], perform a gesture 300 on the user interface to render the region of the content e.g., region 302 to formulate the search query);
determine whether context information of the application program satisfies a capturing condition, wherein the context information comprises an identifier of the application program and/or an identifier of the user interface (“HUANG”, Fig. 3, [0057], context information includes an application identifier of an application used to display the displayed content, see also [0074], [0113]);
in response to determining that the context information satisfies the capturing condition (“HUANG”, Fig. 3, [0057], the content analysis module 122 may also analyze context information),
determine a target interface element comprising image data according to the coordinate range and an operating coordinate of the first selecting operation;
send the image data to an image processing server; receive a recognition result corresponding to the image data fed back by the image processing server; determine the recognition result as content information of the target interface element (“HUANG”, Fig. 3, [0034], [0057], determined the region of content including text, image data to formulate a search query request);
send a searching request to the image processing server, wherein the searching request comprises the content information of the target interface element (“HUANG”, Fig. 3, [0059], [0060], [0073], submit the formulated search query to a search engine or search service); and 
receive searching result information fed back by the image processing server; control the display to display the searching result information in a superposed manner on a local region of the user interface by the operating system, and the searching result information corresponds to the target interface element (“HUANG”, Fig. 3, [0074], [0075], display search results 304).
However, HUANG does not explicitly teach the following feature, taught by Keshri who teaches determine whether context information of the application program satisfies a capturing condition by comparing the context information with a preset list, and the preset list comprises a preset white list or a preset black list or both:
in response to determining that the context information satisfies the capturing condition in case that the context information belongs to the preset white list or the context information does not belong to the preset black list (“Keshri”, [0019], describes a searching condition list comprises whitelist and blacklist).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of HUANG and Keshri that provide a display processing method for searching application for displaying search results with Keshri additionally included a preset list condition comprise a preset white list or a preset black list.  One would therefore be motivated to combine these teachings as in doing so would prevent from performing unnecessary tasks and avoiding any confliction of other executed logics.
Claim 2: HUANG and Keshri teach the terminal according to claim 1, wherein the processor is further configured to: control the display to display n display elements in a superposed manner on the local region of the user interface by the operating system, wherein n is a positive integer, a display level of the n display elements is higher than a display level of the user interface, and each of the n display elements is configured to display first order information of at least one piece of the searching result information thereon (“HUANG”, Fig. 3, [0074], [0075], display search results 304 in a superposed manner).Claim 3: HUANG and Keshri teach the terminal according to claim 2, wherein the processor is further configured to: control the display to display a list-view control unit in a superposed manner on the local region of the user interface by the operating system, the list-view control unit comprising n display elements, wherein n is an integer greater than 1, the n display elements are arranged sequentially along a first direction in the list-view control unit, and a tail of an i.sup.th display element is connected to a header of an (i+1).sup.th display element, wherein i is a positive integer and i is less than n (“HUANG”, Fig. 3, [0074], [0075], display search results 304 as a list-view).Claim 4: HUANG and Keshri teach the terminal according to claim 1, wherein the local region includes one of following regions: a bottom region of the user interface; an adjacent region of the target interface element; and an adjacent region of an operating position of the first selecting operation (“HUANG”, Fig. 3, [0065], [0074], [0075], display search results 304 as an adjacent region of the target interface element).

Claim 7: HUANG and Keshri teach the terminal according to claim 1, wherein the processor is further configured to:
detect whether context information of the application program satisfies the capturing condition according to the preset list, the preset list being stored with context information satisfying the capturing condition and/or context information not satisfying the capturing condition (“HUANG”, Fig. 3, [0034], [0057],  [0074], [0113]).

Claim 9: HUANG and Keshri teach the terminal according to claim 1, wherein the operating system comprises: a searching program and a content capturing program; and wherein detecting whether context information of the application program satisfies the capturing condition comprises: obtaining the context information of the application program by the searching program; generating an interface element acquiring request which comprises the operating coordinate and the context information; and detecting whether the context information satisfies the capturing condition by the content capturing program (“HUANG”, Fig. 3, [0034], [0057],  [0074], [0113]).

Claim 11: HUANG and Keshri teach the terminal according to claim 1, wherein the processor is further configured to: control the display to display a region selecting control unit by using an operating position of the first selecting operation as a reference position; capture a screen picture of the target interface element in the region selecting control unit to obtain a target image upon receiving an acknowledgement signal (“HUANG”, Fig. 3, [0071], [0072], perform a gesture 300 on the user interface to render the region of the content e.g., region 302 to formulate the search query).

Claim 14: HUANG and Keshri teach the terminal according to claim 1, wherein the processor is further configured to obtain context information of the application program, wherein the searching request further comprises the context information; and wherein the image processing server is configured to obtain at least one candidate item according to the content information, determine a searching keyword from the at least one candidate item according to the context information, and obtain the searching result information by searching according to the searching keyword (“HUANG”, [0058]).

Claim 15: HUANG and Keshri teach the terminal according to claim 1 wherein the processor is further configured to: 
control the display to display a search-adjusting element in a superposed manner on the local region of the user interface; receive a triggering signal triggered on the search-adjusting element; control the display to display a candidate item exhibiting window corresponding to the search-adjusting element according to the triggering signal, wherein the candidate item exhibiting window comprises m candidate items corresponding to the target interface element, wherein m is a positive integer (“HUANG”, [0076], [0077], [0078], Figs. 3-4);
receive a second selecting operation for at least one of the m candidate items, wherein the second selecting operation is configured to select a target candidate item; determine a searching keyword according to the target candidate item; and control the  (“HUANG”, [0058], [0076], [0077], [0078], Figs. 3-4).

Claim 16: HUANG and Keshri teach the terminal according to claim 1, wherein at least one piece of first searching result information existed in the searching result information comprises: an invoking interface configured to invoke a local application program, wherein an input parameter of the invoking interface comprises a searching keyword corresponding to the target interface element; and wherein the processor is further configured to: receive a third selecting operation triggered on the first searching result information, wherein the third selecting operation is configured to trigger invoking the local application program by the invoking interface to process the searching keyword; and control the display to display a user interface of the local application program, wherein the user interface comprises a processing result obtained through processing the searching keyword by the local application program (“HUANG”, [0058], [0076],  Fig. 9, [0082], and Fig. 10, [0086], searching by keywords).
Claim 17: HUANG and Keshri teach the terminal according to claim 1, wherein at least one piece of second searching result information existed in the searching result information comprises: an invoking interface configured to invoke a network service, wherein an input parameter of the invoking interface comprises a searching keyword corresponding to the target interface element; and wherein the processor is further configured to: receive a fourth selecting operation triggered on the second searching result information, wherein the fourth selecting operation is configured to trigger (“HUANG”, [0058], [0076],  Fig. 9, [0082], and Fig. 10, [0086], searching by keywords).
Claim 18: HUANG and Keshri teach the terminal according to claim 1, wherein the processor is configured to: when the content information of the target interface element comprises a title of film and television work, instruct the display to display the searching result information that comprises at least one of following items: introduction information of the film and television work; rating information of the film and television work; author information of the film and television work; a subscribing entrance of the film and television work in a local application program or a network service; a sharing entrance of the film and television work in the local application program or the network service; a favorites entrance of the film and television work in the local application program; and a ticket-booking entrance of the film and television work in the network service; when the content information of the target interface element comprises a title of literature work, instruct the display to display the searching result information that comprises at least one of following items: introduction information of the literature work; rating information of the literature work; author information of the literature work; a subscribing entrance of the literature work in the local application program; a sharing entrance of the literature work in the local application program; a favorites entrance of the literature work in the local application program; a reading experience entrance of the literature work in the (“HUANG”, [0060], e.g., merchant, and [0083], e.g., when the content information of the target interface element comprises information of a site).
Claim 19: claim 19 is directed to an information display method for implementing the method steps of claim 1. Therefore, claim 19 is rejected under similar rationale.

Claim 20: claim 20 is directed to a non-transitory computer-readable storage medium for implementing the method steps of claim 1. Therefore, claim 20 is rejected under similar rationale.

Claim 21: HUANG teaches the A terminal installed with an operating system and an application program, the terminal comprising a processor and a memory, wherein the processor is configured to:
control a display to display a user interface of the application program, the user interface comprising at least one interface element (“HUANG”, Fig. 2, [0034], [0068], a display 200 presented content may include text, and image, audio/video content, etc.);
store a coordinate range of the at least one interface element (“HUANG”, Fig. 3, [0071], [0072], perform a gesture 300 on the user interface to render the region of the content e.g., region 302 to formulate the search query);
determine whether context information of the application program satisfies a capturing condition, wherein the context information comprises an identifier of the application program and/or an identifier of the user interface (“HUANG”, Fig. 3, [0057], context information includes an application identifier of an application used to display the displayed content, see also [0074], [0113]);
determine a target interface element according to the coordinate range and an operating coordinate of the first selecting operation; perform an optical character recognition (OCR) or an image recognition to the target interface element to obtain a recognition result corresponding to the target interface element (“HUANG”, [0104]);
determine the recognition result as content information of the target interface element; send a searching request to a server, wherein the searching request comprises the content information of the target interface element (“HUANG”, Fig. 3, [0059], [0060], [0073], submit the formulated search query to a search engine or search service);
receive searching result information fed back by the server; and control the display to display the searching result information in a superposed manner on a local region of the user interface by the operating system, and the searching result information corresponds to the target interface element (“HUANG”, Fig. 3, [0074], [0075], display search results 304).
However, HUANG does not explicitly teach the following feature, taught by Keshri who teaches determine whether context information of the application program satisfies a capturing condition by comparing the context information with a preset list, and the preset list comprises a preset white list or a preset black list or both:
in response to determining that the context information satisfies the capturing condition in case that the context information belongs to the preset white list or the context information does not belong to the preset black list (“Keshri”, [0019], describes a searching condition list comprises whitelist and blacklist).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of HUANG and Keshri that provide a display processing method for searching application for displaying search results with Keshri additionally included a preset list condition comprise a preset white list or a preset black list.  One would therefore be motivated to combine these teachings as in doing so would prevent from performing unnecessary tasks and avoiding any confliction of other executed logics.


Claim 22: HUANG and Keshri teach the terminal according to claim 1, wherein the identifier of the application program is a package name corresponding to the application program (“HUANG”, Fig. 3, [0057], [0113], identifier of the application, and the context information including a name of an application).

Claim 24: HUANG and Keshri teach the terminal according to claim 1, wherein the context information further includes an identifier of a user interface recently browsed and an identifier of a third-party application program having been installed (“HUANG”, [0059], email application recently browsed).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG and Keshri in view of Takaoka et al. (US Pub 2011/0022982 A1, hereinafter “Takaoka”).
Claim 5: HUANG and Keshri teach the terminal according to claim 1, wherein after HUANG and Keshri do not explicitly teach the following feature, taught by Takaoka who teaches when receiving a first sliding operation on a j.sup.th searching result information, the first sliding operation being an operation of sliding along a first direction, displaying the j.sup.th searching result information in a sliding manner along the first direction by following the first sliding operation, to hide a portion of the j.sup.th searching result information which is sliding off the local region and display a portion of a (j-1).sup.th searching result information which is sliding into the local region, wherein j is an integer greater than 1, and j is smaller than or equal to n; and when receiving a second sliding operation on a k.sup.th searching result information, the second sliding operation is an operation of sliding along a second direction, displaying the k.sup.th searching result information in a sliding manner along the second direction by following the second sliding operation, to hide a portion of the k.sup.th searching result information which is sliding off the local region and display a portion of a (k+1).sup.th searching result information which is sliding into the local region, wherein k is an integer smaller than n, wherein the first direction is opposite to the second direction (“Takaoka”, [0235]-[0236], Fig. 7, scroll the list-view elements).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of HUANG, Keshri and Takaoka that provide a display processing method for displaying search results with Takaoka additionally included a sliding operation to view additional searching result.  One would therefore be motivated to combine these teachings as in doing so would be convenient and user .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG and Keshri in view of Narahara et al. (US PGPub 2008/0183697 A1, hereinafter “Narahara”).

Claim 23: HUANG and Keshri teach the terminal according to claim 1, however, HUANG and Keshri do not explicitly teach the following feature taught by wherein the identifier of the user interface is a class name corresponding to the user interface (“Narahara”, [0068]-[0069], [0079], [0080], describes the term identifier word is a keyword that is used for identifying a set class to which contents belong).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of HUANG, Keshri and Narahara that provide a display processing method for displaying search results with Narahara included searching a target interface element by a class name .  One would therefore be motivated to combine these teachings as in doing so would provide a more relevant search results and less number of search results to the searcher.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300.  The examiner can normally be reached on M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PHUONG H NGUYEN/Primary Examiner, Art Unit 2142